         Case 4:18-cv-07229-YGR Document 175-3 Filed 03/22/21 Page 1 of 6




 1   Juanita R. Brooks (CA SBN 75934)             Proshanto Mukherji (pro hac vice)
     brooks@fr.com                                mukherji@fr.com
 2   Roger A. Denning (CA SBN 228998)             FISH & RICHARDSON P.C.
     denning@fr.com                               One Marina Park Drive
 3
     Jason W. Wolff (CA SBN 215819)               Boston, MA 02210
 4   wolff@fr.com                                 Phone: (617) 542-5070/ Fax (617) 542-8906
     Megan A. Chacon (CA SBN 304912)
 5   chacon@fr.com                                Aamir A. Kazi (Pro hac vice)
     K. Nicole Williams (CA SBN 291900)           kazi@fr.com
 6   nwilliams@fr.com                             Lawrence R. Jarvis (Pro hac vice)
     FISH & RICHARDSON P.C.                       jarvis@fr.com
 7
     12860 El Camino Real, Suite 400              Fish and Richardson P.C.
 8   San Diego, CA 92130                          1180 Peachtree Street Ne 21st Floor
     Phone: (858) 678-5070 /Fax: (858) 678-5099   Atlanta, GA 30309
 9                                                Phone: (404) 879-7238/ Fax: 404-892-5002
     Robert P. Courtney (CA SBN 248392)
10   courtney@fr.com
11   FISH & RICHARDSON P.C.
     3200 RBC Plaza
12   60 South 6th Street
     Minneapolis, MN 55402
13   Phone: (612) 335-5070 /Fax: (612) 288-9696
14   Attorneys for Plaintiff
15   FINJAN, LLC
                                  UNITED STATES DISTRICT COURT
16
                                 NORTHERN DISTRICT OF CALIFORNIA
17
                                       (OAKLAND DIVISION)
18
19
     FINJAN, LLC, a Delaware Limited Liability    Case No. 4:18-cv-07229-YGR (TSH)
20   Company,
                                                  LETTER TO THE HONORABLE
21                                                YVONNE GONZALEZ ROGERS FROM
                    Plaintiff,                    FINJAN LLC REGARDING QUALYS
22                                                INC.’S LETTER REQUESTING A PRE-
            v.
                                                  FILING CONFERENCE FOR ITS
23   QUALYS INC., a Delaware Corporation,         SUMMARY JUDGMENT MOTION
24
                                                  [REDACTED VERSION OF
25                  Defendant.                    DOCUMENT SOUGHT TO BE SEALED]
26

27

28

                                                                  Finjan Letter Reponse re Pre-Filing
                                                           Conference for Summary Judgment Motion
                                                                Case No. 4:18-cv-07229-YGR (TSH)
           Case 4:18-cv-07229-YGR Document 175-3 Filed 03/22/21 Page 2 of 6



                                                                              Fish & Richardson P.C.
 1   March 22, 2021                                                           12860 El Camino Real, Suite 400
                                                                              San Diego, CA 92130
 2   VIA CM/ECF                                                               858 678 5070 main
                                                                              858 678 5099 fax
 3   The Honorable Yvonne Gonzalez Rogers
                                                                              Jason W. Wolff
     United States District Court                                             Principal
 4
     for the Northern District of California                                  wolff@fr.com
     1301 Clay Street                                                         858 678 4719 direct
 5
     Oakland, CA 94612
 6
     Re:     Finjan LLC v. Qualys Inc.,
 7           CAND Case No. 4:18-cv-07229-YGR
 8   Dear Judge Gonzalez Rogers:
 9   Plaintiff Finjan LLC (“Finjan”) respectfully submits this letter brief in response to Qualys Inc.’s
10   Letter Requesting a Pre-Filing Conference for its Summary Judgment Motion as filed with the
     court on March 17, 2021 (Dkt. 172).
11
     Liability—’408 Patent. The relevant limitations of the ’408 Patent describe how a system scans
12   content (such as a website), builds a “parse tree” based on that scan (including, for example, the
     content that has been scanned), and then detects issues in what it has scanned (such as potential
13   malware). Qualys asks the Court to resolve factual disputes relating to these limitations.
14
     For the “dynamically building” a parse tree “while said receiving receives the incoming stream”
15   limitation, Finjan’s expert (Dr. Medvidovic) analyzed source code, Qualys documentation, and
     deposition testimony to identify a parse tree structure (
16                                                             that is built during a scan.1 E.g., Med. Rep.
     ¶¶ 276-283; 296-299. Qualys’s expert disagrees, stating that the data structure is
17                                . Qualys’s expert (Dr. Rubin) cites no evidence to support his
18   conclusion, but even if he did, this is a classic dispute of fact—and not appropriate for summary
     judgment. Rubin Tr. 211:2-24 (
19
                                                        )
20
     Qualys’s argument for the “dynamically detecting” limitation is similarly flawed. Although
21   Qualys now says that the accused products do not perform “detection” while “building” a data
22   structure from the scan results, the evidence shows otherwise. Med. Rep. ¶ 303 (
                                              ). In fact, Qualys’s documentation states
23
     1
24     Qualys incorrectly states that Finjan did not timely disclose its infringement theory. Finjan
     disclosed all of its infringement theories. See generaly Finjan Opp. re Qualys Mtn to Strike (ECF
25   No. 163-3). Undercutting Qualys’s argument is the fact that its own expert analyzed Finjan’s
     contentions and expert report and identified only two places where he contended that Finjan’s
26
     expert opined on theories not disclosed in Finjan’s contentions—neither of which is at issue for
27   this limitation. Rubin Tr. 200:14-205:19 (as an example:

28
                                                            ).
                                                        1                   Finjan Letter Reponse re Pre-Filing
                                                                     Conference for Summary Judgment Motion
                                                                          Case No. 4:18-cv-07229-YGR (TSH)
         Case 4:18-cv-07229-YGR Document 175-3 Filed 03/22/21 Page 3 of 6




     The Honorable Yvonne Gonzalez Rogers
     March 22, 2021

 1

 2                                                                        Med. Rep. ¶ 319 (
                                               [QUALYS00534616].). On this record, there is at least a
 3
     dispute of material fact and Qualys’s argument and motion is futile.
 4
     Finally, Qualys’s last argument for the ’408 Patent appears to be the following: (1) those of skill in
 5   the art make a categorical distinction between vulnerabilities in code and an “indicator” of a
     “potential exploit”; and (2) Qualys’s products identify the former and not the latter. For one thing,
 6   even Qualys’s expert disagrees with Qualys’s premise, referring to the two as “intertwined” and
     stating that “[i]n some respects, the only difference between a code quality problem and a
 7
     vulnerability to a malicious virus is the intent of the person who creates or exploits the problem.”
 8   Decl. of Dr. Rubin, Ex. 1002 to IPR2016-0967 ¶¶ 103-104. Additionally, both sides’ experts cited
     actions that the Qualys products take to identify potential exploits. See Med. Rep. ¶ 237
 9

10

11                                                                ; e.g., Rubin Reb. at 1072 (

12                                                 ). Qualys now appears to disagree with these facts,
     but the Court cannot resolve this disagreement at summary judgment.
13
     Liability—’844 and ’494 Patents. Qualys ignores ample evidence of “Downloadables” and a
14   “destination computer” in the accused product. To the extent Qualys is arguing that what Finjan’s
15   expert has identified with respect to each limitation is insufficient, that is squarely a dispute of
     fact. Dr. Cole gives a clear example of a Downloadable:
16

17                                                                                   Cole Tr. at 67:18-24.
     And Dr. Cole identifies numerous types of files in his report that qualify as Downloadables in the
18   Qualys system. See, e.g., Cole Rep. at ¶ 421 (                   ), ¶ 433 (
19         ), ¶ 652 (               ), and ¶ 405 (
                ). That Qualys’s expert disagrees that these are Downloadables is insufficient for
20   summary judgment. Qualys’s argument that
                       misses the mark, because there is no requirement in the claims that this occurs:
21   “
                                                                                 .” Cole Tr. at 128:9-18.
22
     As to the destination computer, Finjan’s expert opines that it “
23                                                                                     .” Id. at 68:9-18.
     Again, that Qualys’s expert disagrees (see, e.g., Stubblebine Reb. at ¶ 159) is insufficient for
24   summary judgment.

25   Damages—Foreign Sales. The portion of Qualys’ letter regarding overseas sales is a redux of its
     motion to strike (D.I. 158), and the Court should reject it for the reasons in Finjan’s opposition
26
     brief (D.I. 164). Qualys also fails to recognize that there is, at the least, a material fact question
27   about the manner in which Qualys’ domestic infringement—particularly in view of expert

28                                                     2                  Finjan Admin Mot to File Under Seal
                                                                          Case No. 4:18-cv-07229-YGR (TSH)
         Case 4:18-cv-07229-YGR Document 175-3 Filed 03/22/21 Page 4 of 6




     The Honorable Yvonne Gonzalez Rogers
     March 22, 2021

 1   opinions from Drs. Cole and Medvidovic that domestic infringements which
                                                                                                       are
 2   necessary for Qualys’ products to have value anywhere in the world, including overseas. The
     Federal Circuit has held that where domestic infringement is the cause of overseas sales, as it is
 3
     here, it is “irrelevant” that some of the sales are to foreign customers. R.R. Dynamics, Inc. v. A.
 4   Stucki Co., 727 F.2d 1506, 1519 (Fed. Cir. 1984) (holding that where domestic infringement made
     the overseas sales possible, “[w]hether the [goods] were sold in the U.S. or elsewehere is . . .
 5   irrelevant, and no error occurred in including [overseas sales]” in the royalty base). Qualys’
     statement that there is “not any factual dispute that all of these predicate domestic acts are
 6   missing” is incorrect, at least because both Dr. Cole and Dr. Medvidovic expressly identified the
     predicate domestic acts, and showed how they lead to overseas sales. The Court should not permit
 7
     Qualys’ to seek summary judgment where such fact issues exist.
 8
     Damages—’844 and ’494 Patents. Qualys’ attack on pre-expiration notice of infringement
 9   contravenes the record and the law. Finjan wrote to Qualys on November 12, 2015, claiming
     infringement and inviting Qualys to take a license. Finjan wrote, “[W]e believe one or more of
10   Finjan’s patents reads on Qualys’ Cloud Platform. We believe[,] however, a licensing arrangement
11   can be reached.” (D.I. 1-23) It attached a table identifying which Finjan patents read on which
     Qualys products, which identified Qualys’ “Vulnerability Management” product as infringing both
12   the ’844 and ’494 Patents. (Id. at 9.) The Federal Circuit has held this is all § 287 requires. “To
     serve as actual notice, a letter must be sufficiently specific to support an objective understanding
13   that the recipient may be an infringer. The letter must communicate a charge of infringement of
     specific patents by a specific product or group of products.” Funai Elec. Co. v. Daewoo Elecs.
14   Corp., 616 F.3d 1357, 1373 (Fed. Cir. 2010) (emphasis added). Indeed, the infringement notice in
15   Funai—the only controlling authority in Qualys’ letter brief—read simply “We confirmed Your
     [specific products] that was infringed [sic] at least our patents as follows: [list of six U.S. patent
16   numbers].” Id. at 1372–73. The law requires no more; Qualys is unable to argue otherwise. See
     also Amsted Indus. Inc. v. Buckeye Steel Castings Co., 24 F.3d 178, 187 (Fed. Cir. 1994) (actual
17   notice requires only “affirmative communication of a specific charge of infringement by a specific
     accused product”); 7 Chisum on Patents § 20.03[7][c][iv] (2020 ed.) (“[T]he notice need not
18   contain a detailed statement or an explication of the patent owner’s theory concerning
19   infringement.”). Because pre-suit notice for the ’844 and ’494 Patents amply satisfied the
     requirements of § 287, including under the sole controlling authority Qualys cites, the Court
20   should not permit Qualys to move for summary judgment.

21   Willfulness—’731 and ’408 Patents. Qualys errs when it states that there was no pre-suit notice
     to Qualys pertaining to these patents. On September 12, 2018 (i.e., before the complaint) , Finjan
22
     had a virtual meeting with Qualys to discuss Qualys’ infringement, attended by Qualys General
23   Counsel Bruce Posey. At that meeting, Qualys presented a slide deck identifying Qualys’
     infringement of both the ’408 Patent and the ’731 Patent. Because Qualys’ sole basis for seeking
24   leave to move for summary judgment is its assertion that it is “undisputed that Finjan provided no
     pre-suit notice letter or other notice to Qualys pertaining to the ’731 and ’408 patents,” Ltr. 3, and
25   because that assertion is demonstrably incorrect, the Court should not permit Qualys to move for
     summary judgment on this issue.
26

27

28                                                     3                  Finjan Admin Mot to File Under Seal
                                                                          Case No. 4:18-cv-07229-YGR (TSH)
         Case 4:18-cv-07229-YGR Document 175-3 Filed 03/22/21 Page 5 of 6




     The Honorable Yvonne Gonzalez Rogers
     March 22, 2021

 1

 2   Respectfully Submitted,
 3   /s/ Jason W. Wolff
 4   Jason W. Wolff
 5
     cc: All Counsel of Record (via email)
 6

 7

 8

 9

10

11

12

13

14

15

16

17
18

19

20

21

22

23

24

25

26

27

28                                           4           Finjan Admin Mot to File Under Seal
                                                         Case No. 4:18-cv-07229-YGR (TSH)
         Case 4:18-cv-07229-YGR Document 175-3 Filed 03/22/21 Page 6 of 6




     The Honorable Yvonne Gonzalez Rogers
     March 22, 2021

 1                                    CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on March 22, 2021, to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will

 5   be served by electronic mail and regular mail.

 6

 7                                                    /s/ Jason W. Wolff
                                                      Jason W. Wolff
 8

 9

10

11

12

13

14

15

16

17
18

19

20

21

22

23

24

25

26

27

28                                                                           CERTIFICATE OF SERVICE
                                                                       Case No. 4:18-cv-07229-YGR (TSH)
